Citation Nr: 0118956	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1941 to April 
1942.  He was a Prisoner-of-War (POW) from April 1942 to July 
1942. He died in July 1942 at the O'Donnell Concentration 
Camp in Carpas, Tarlac, Philippines.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Manila, the Republic of the 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board notes that procedural and due process 
inconsistencies must be resolved prior to appellate review of 
the appellant's claim.  

In September 1950, the appellant submitted an application for 
VA death benefits in which she indicated that she and the 
veteran had lived as man and wife in 1933 and had several 
children together, but were not legally married.  In March 
1955, she submitted another application for VA death benefits 
and, in June 1969, another application for VA death benefits 
was received.  In a June 1969 RO letter, the RO informed the 
appellant that the record showed that she had previously 
filed a claim for death pension which was denied on the basis 
that she had lived in a common-law relationship with a man 
following the death of the veteran.  However, this 
determination is not of record.  In addition, the appellant 
was further informed that her claim remained disallowed, but 
she was not provided her procedural and appellate rights.

Thereafter, in June 1970 and February 1971, the appellant 
again inquired of VA regarding VA death benefits and 
submitted evidence in support of her claim.  In a November 
1971 determination letter, the RO determined that the 
appellant was not eligible for VA benefits as she had only 
been the veteran's common-law wife and common-law marriages 
were not legal in the Philippines.  The appellant was 
provided her procedural and appellate rights.  In December 
1971, correspondence from the appellant was received with 
regard to her claim.  It is unclear if this was accepted as a 
notice of disagreement as no statement of the case appears to 
have been issued.  

Thereafter, the denial of the appellant's claim was confirmed 
and continued on many occasions, but she was not thereafter 
informed of her procedural and appellate rights in 
determinations dated in January 1972, April 1977, August 
1978, January 1979, and in August 1979.

In December 1999, the appellant's current claim was denied by 
the RO on the basis that the preponderance of the evidence 
showed that the veteran and the appellant were not 
ceremonially married, but rather cohabited as common-law man 
and wife, and common-law marriage is not recognized in the 
Philippines as being valid.  It appears that this 
determination was made on the merits of the claim.  

The Board notes that, first of all, the RO should determine 
if the appellant's claim has been pending since the 
submission of her December 1971 correspondence following the 
November 1971 denial of her claim.  If that correspondence 
was not determined to be a notice of disagreement, the RO 
should specify whether the RO has found new and material 
evidence sufficient to reopen the appellant's claim.  The 
current December 1999 determination appears to be a 
determination on the merits.  

Thereafter, the Board notes that there is a dispute in this 
case over whether or not the veteran and the appellant ever 
engaged in a ceremonial marriage.  However, the RO has 
recognized that they at least had a common-law marriage.  As 
noted, the claim was most recently denied on the basis that 
common-law marriages are not recognized in the Philippines.  
However, the Board notes that the fact that common-law 
marriages are not recognized in certain locales is no longer 
dispositive.  Thus, even if there was no ceremonial marriage 
and even if the Philippines did not recognize common-law 
marriages at the time that the veteran and the appellant 
lived as common-law man and wife, this does not necessarily 
prohibit the appellant from establishing VA surviving spouse 
status.  

VA law and regulations provide that the term "surviving 
spouse" means a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse or 
in the case of temporary separations) and who has not 
remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  3 8 U.S.C.A. § 101(3); 38 
C.F.R. § 3.53.  The statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  38 C.F.R. § 3.53(b).  A 
surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Colon v. Brown, 9 Vet. App. 104 (1996), 
stated that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  If the appellant and the 
veteran attempted a common-law marriage in the Philippines, 
there was an impediment in that the Philippines did not 
recognize common-law marriages.  

Pursuant to Colon, the appellant must be afforded the 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c) indicating whether or not she had knowledge 
that there was any impediment to the marriage (common-law) at 
the time it occurred.  The Court indicated that if a claimant 
was unaware of the impediment, then an otherwise invalid 
common-law marriage could be deemed valid.  However, in 
addition, if there is a deemed valid marriage, the appellant 
must have cohabited with the veteran continuously from the 
date of the attempted marriage until his death except for 
those instances outlined in 38 C.F.R. § 3.53.  If there was a 
separation, the reason(s) for the separation, the date of the 
separation, and who was at fault in the separation must be 
determined.  

Therefore, in light of the foregoing, the RO must review the 
appellant's claim under the Colon standard. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the appellant 
and pursuant to Colon, afford her the 
opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c), 
indicating whether or not she had 
knowledge that there was any impediment 
to her common-law marriage to the veteran 
in 1933 or thereabouts.  She should 
specifically indicate whether or not she 
knew at that time that the Philippines 
did not recognize common-law marriages.  
The Board notes that it is clear that she 
and the veteran were separated when he 
entered service and was captured as a 
POW.  The RO should review whether this 
was a temporary separation.  In addition, 
the appellant should be asked to state 
again whether she and the veteran ever 
separated otherwise and, if so, the 
date(s) of the separation, the reason(s) 
for the separation, and who was at fault 
in the separation.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate whether the appellant 
may be recognized as the veteran's 
surviving spouse for purposes of 
entitlement to VA death benefits in light 
of Colon and with consideration of 
whether she had a valid marriage and 
continuously cohabited with the veteran, 
as well as in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.  In addition, the RO should 
resolve whether the appellant has had a 
claim pending since the submission of her 
December 1971 correspondence following 
the November 1971 denial of her claim.  

5.  If any benefit requested by the 
appellant continues to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other arguments in response thereto 
before his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


